                               UNITED STATES DISTRICT COURT                                          JS-6
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES -- GENERAL

Case No.      CV 21-3997-JFW(ASx)                                                Date: July 14, 2021

Title:        Michelle Williams -v- Regional Acceptance Corporation

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                 None Present
              Courtroom Deputy                               Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER DISMISSING ACTION

        On July 6, 2021, the Court issued an Order to Show Cause, ordering Plaintiff Michelle
Williams ("Plaintiff") to show cause in writing by July 10, 2021, why the Court should not should not
dismiss this action for violating the Court’s Scheduling and Case Management Order. In the Order
to Show Cause, the Court specifically stated that "[f]ailure to respond to the Order to Show Cause
will result in the dismissal of this action." Plaintiff has failed to respond to the Court's Order to
Show Cause.

       Accordingly, the Court hereby DISMISSES this action without prejudice . See Fed. R. Civ.
P. 41(b); see also Yourish v. California Amplifier, 191 F.3d 983, 986-88 (9th Cir. 1999); Ferdik v.
Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992).

         IT IS SO ORDERED.




                                            Page 1 of 1                         Initials of Deputy Clerk sr
